MEMORANDUM ***
Ramon Cruz Reyes and his wife Ofelia Robles Diaz seek review of an order of the Board of Immigration Appeals summarily affirming an immigration judge’s order denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Petitioners’ contention that the hardship standard set forth in 8 U.S.C. § 1229b(b)(l)(D) is unconstitutionally vague does not state a colorable due process claim. See MaHinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“[Tjraditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”); see also Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004-06 (9th Cir.2003) (upholding agency’s interpretation of the hardship standard as falling *757within the broad range authorized by the statute).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.